

Exhibit 10.1.22







Great Plains Energy Incorporated
Kansas City Power & Light Company
Annual Incentive Plan
Amended effective as of January 1, 2007


Objective


The Great Plains Energy and Kansas City Power & Light Company (KCP&L) Annual
Incentive Plan (“Plan”) is designed to motivate and reward senior management to
achieve specific key financial and business goals and to also reward individual
performance.  By providing market-competitive target awards, the Plan supports
the attraction and retention of senior executive talent critical to achieving
Great Plains Energy‘s strategic business objectives.


Eligible participants include executives and other key employees of Great Plains
Energy, KCP&L, and Strategic Energy L.L.C. (SE) (“participants”), as approved by
the Compensation and Development Committee (“Committee”) of the Board of
Directors.


Target Awards


Target award levels are approved by the Committee and set as a percentage of the
participant’s base salary.  Percentages will vary based on level of
responsibility, market data and internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31.  Within the first 90 days of the Plan Year,
the Committee will approve specific annual objectives and performance targets
that are applicable to each participant.  Annual objectives will include core
earnings as a financial objective weighted at 40% and relating to the earnings
for the participant’s primary business or as determined by the Committee; 40%
reflecting key Great Plains Energy, KCP&L, and/or SE business objectives; and
20% as a discretionary individual component.  Each objective is subject to an
established threshold, target, and maximum level.  Each participant will be
provided a copy of the applicable objectives and targets within the first 90
days of the year.  Objectives, thresholds, targets and maximums for each Plan
Year will be fixed for the Plan Year and will be changed only upon the approval
of the Committee.


Payment of Awards


Approved awards will be payable to each participant as soon as practicable after
the end of the Plan Year and after the Committee has certified the extent to
which the relevant objectives were achieved.  The awards will be paid in a lump
sum cash payment unless otherwise deferred under the Deferred Compensation Plan.
 

--------------------------------------------------------------------------------


The size of an individual participant’s award will be determined based on
performance against the specific objectives and performance targets approved by
the Committee.  Assuming the threshold level for core earnings is met, each goal
will pay out at 100% for target levels of goal performance; 50% for threshold
levels of goal performance; and 200% for a maximum level of goal
performance.  Awards will be extrapolated for performance between threshold and
target, and between target and superior levels.  Individual awards will not be
paid if the threshold level of core earnings is not met.


An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee.  A participant who
retires during a Plan Year will receive a prorated award as of his or her
retirement date unless otherwise determined by the Committee.  Prorated awards
will be payable in the event of death or disability of the employee.  A
participant who leaves the Company prior to December 31 of a Plan Year for any
reason other than retirement, death, or disability will forfeit any award unless
otherwise determined by the Committee in its sole discretion.


 The Company may deduct from any award all applicable withholding and other
taxes.


Administration


The Committee has the full power and authority to interpret the provisions of
the Plan and has the exclusive right to modify, change, or alter the plan at any
time.



 
 

--------------------------------------------------------------------------------

 

 
 
2008 Annual Incentive Plan - Officers
         
Objectives
Weighting
Threshold
Target
Superior
40% of Payout
Core Financial Objectives
         
1. GPE Core Earnings per Share1
40%
$1.60
$1.67
$1.77
   
40%
     
40% of Payout
Key Business Objectives
         
2. SAIDI  (system-wide reliability in minutes)
5%
99.5
95.5
90.0
 
3. % Equivalent Availability -coal & nuclear (plant performance)
10%
77.25%
80.0%
82.0%
 
4. OSHA Incident Rate
10%
4.0
3.4
3.1
 
5. JD Power Cust. Satisfaction Index - residential cust sat
5%
Bottom Half of
Tier II
Top Half of
Tier II
Tier I
 
6. Comprehensive Energy Plan Progress
10%
Qualitative Measure
Judgment made on collective work progress
   
40%
     
20% of Payout
Individual Performance
         
7. Individual Performance
20%
Discretionary
Discretionary
Discretionary
   
20%
     


1 The range provided for the core earnings per share objective is for incentive
compensation purposes.  The range is subject to change at any time by the
Compensation and Development Committee of the Board of Directors prior to the
actual payment of annual incentive compensation.  Due to the Aquila transaction
as well as the sale of Strategic Energy, Great Plains Energy has not, and will
not, issue earnings guidance for 2008. The range does not constitute, and should
not be construed as, any guidance, projection or estimate of expected core
earnings per share.

Adopted May 6, 2008


